Citation Nr: 0119338	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-18 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for panic 
disorder with depressive disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from April 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for panic disorder with 
depressive disorder.  


FINDINGS OF FACT

1.  In April 1998, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  

2.  The evidence received since the Board's April 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's April 1998 decision, which denied a claim of 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  New and material evidence has been received since the 
Board's April 1998 decision denying the veteran's claim for 
service connection for a psychiatric disorder; thus the claim 
for panic disorder with depressive disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1998, the Board denied a claim of entitlement to 
service connection for a psychiatric disorder.  At that time, 
the claims files included diagnoses of a panic disorder and a 
depression disorder.  The Board's April 1998 decision is 
final.  See 38 U.S.C.A. § 7104(b).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.  

In September 1999, the veteran filed a claim "for increased 
compensation based on unemployability" (TDIU) (VA Form 21-
8940).  As the veteran had no service-connected disabilities 
at that time, and as he appeared to be basing his TDIU claim 
on a psychiatric disability, the RO correctly construed the 
veteran's claim as an application to reopen his previously 
denied claim for a psychiatric disorder.  See In the Matter 
of the Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999) 
(noting that prior to a grant of service connection, any TDIU 
issue as to the disability in question is inchoate and 
remains as an underlying issue until a final decision on the 
question of service connection is decided).  Evidence 
submitted by the veteran included current diagnoses of panic 
disorder with depressive disorder.  In July 2000, the RO 
denied the claim after determining that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for panic disorder with 
depressive disorder.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's April 
1998 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's April 1998 
decision included service records which showed that the 
veteran was seen at a mental health clinic on one occasion 
during service, in June 1976.  There was no evidence of 
treatment for psychiatric symptoms during the veteran's 
remaining (approximately) one year and four months of 
service.  The veteran's separation examination report, dated 
in October 1977, showed that his psychiatric condition was 
clinically evaluated as normal, and an accompanying report of 
medical history showed that he denied any relevant symptoms, 
to include depression, excessive worry, and "nervous trouble 
of any sort."  

Post-service medical records, collectively dated between 1984 
and 1995, included VA outpatient treatment and examination 
reports, and non-VA treatment reports.  These medical records 
contained diagnoses that included panic disorder, dysthymia 
and agoraphobia.  They were remarkable for a medical history 
that included two separate instances in which he sustained 
gunshot wounds (i.e., in 1985 and 1986).  He also sustained 
multiple stab wounds during the first incident, and partial 
paralysis as a result of a neck wound in the second.  In oral 
and written testimony, the veteran argued that he developed 
his psychiatric disorder during service in Germany, at which 
time racial violence was commonplace.  He testified that 
while in Germany his life had repeatedly been threatened, and 
that he had been assaulted several times.  He asserted that 
he had received psychiatric treatment from a physician 
beginning in about 1977, that this physician was now 
deceased, and that these records had been destroyed and could 
not be obtained.  Several lay statements were presented to 
the effect that the veteran displayed psychiatric symptoms 
only during, or after, service.  

Based on this evidence, the Board determined that the 
evidence did not show that the veteran had a psychiatric 
disorder that was related to his service.  The Board 
determined that a psychiatric disorder was not shown during 
service, and noted that there was no medical evidence showing 
treatment for psychiatric symptoms during the eight years 
between the veteran's separation from service (in 1977) and 
his gunshot wounds (in 1985).  

Evidence received since the Board's April 1998 decision 
includes VA outpatient treatment, hospital and examination 
reports, and reports from non-VA physicians.  Of particular 
note, two reports have been submitted from James R. 
Moneypenny, Ph.D.  The earlier report, dated in April 2000, 
shows that he gave the veteran psychological testing and took 
the veteran's oral history.  He diagnosed the veteran with 
panic disorder NOS (not otherwise specified), dysthymia and 
alcohol abuse in remission.  The second report, dated in 
September 2000, shows that Dr. Moneypenny states that "[I]t 
is my opinion that the emotional trauma [the veteran] 
sustained while on active duty did represent the onset of his 
anxiety-related symptoms and subsequent general psychological 
maladjustment."  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Dr. Moneypenny's reports were not of record at the time of 
the Board's April 1998 decision, are not cumulative, and are 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that these reports are material evidence, and 
that material evidence has therefore been received to reopen 
the claim for service connection for panic disorder with 
depressive disorder.  Specifically, Dr. Moneypenny's reports 
are competent medical evidence of a nexus between the veteran 
panic disorder with depressive disorder and his service.  
This evidence therefore pertains to the evidentiary defect 
which was the basis for the Board's April 1998 decision.  The 
Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for panic disorder with 
depressive disorder is reopened; the appeal is granted to 
this extent only and is subject to the following development.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

A review of the Dr. Moneypenny's April 2000 report, and a 
November 1999 hospital report, shows that the veteran stated 
that he was receiving benefits from the Social Security 
Administration (SSA).  These records are not currently 
associated with the claims files.  On remand, the RO should 
request the SSA's decision granting benefits, and all 
available supporting medical evidence.  See Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Dr. Moneypenny's September 2000 opinion is competent evidence 
of a nexus between the veteran's psychiatric disorders and 
his service, at least for the purpose of reopening his claim.  
However, the opinion is little more than one line long, it is 
not accompanied by a rationale or citation to clinical 
findings during service or shortly thereafter, and it is not 
shown to have been based on a review of the veteran's C-file, 
or any other detailed and reliable medical history.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  The Board has therefore 
determined that a remand is required so that the veteran may 
be scheduled for a comprehensive psychiatric examination to 
determine whether it is at least as likely as not that any 
current psychiatric disorder is related to service.  

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his psychiatric symptoms 
since December 2000 (i.e, the most recent 
medical evidence of record).  After 
obtaining any necessary authorization, 
the RO should then request and associate 
with the claims files any records of 
treatment of the veteran which are not 
currently associated with the claims 
files.

2.  The RO should contact the Social 
Security Administration and request 
copies of any decisions awarding or 
denying benefits.  Any documentation 
obtained should be associated with the 
claims folders.  Supporting medical 
documentation utilized in rendering any 
decision relating to such benefits should 
also be obtained for inclusion in the 
veteran's claims folders.

3. The RO should review the appellant's 
claims and determine whether any 
additional notice or evidentiary 
development is required to comply with 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000, and the RO should 
ensure that its efforts conform to all 
relevant provisions of the Act.

4.  The RO should then schedule the 
veteran for a comprehensive psychiatric 
examination to determine the nature of 
any psychiatric disorder present and its 
etiology.  The examiner must  provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed psychiatric disorder 
was present during service or was 
otherwise related to such service.  It is 
imperative that the examiner review the 
veteran's claims folder prior to setting 
forth his opinion.  The rationale leading 
to the examiner's conclusion should be 
set forth with specificity pointing 
toward the factors the examiner believes 
are pertinent to his conclusion.

4.  The RO should then review the record 
and adjudicate the issue of service 
connection for panic disorder with 
depressive disorder on a de novo basis, 
and determine whether the benefit sought 
can be granted.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



